 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoseph Magnin Company, Inc. and DepartmentStore Employees Union, Local 1100, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO. Case 20CA-14321August 10, 1981DECISION AND ORDEROn December 16, 1980, Administrative LawJudge Martin S. Bennett issued the attached Deci-sion in this proceeding. Thereafter, Respondent,the General Counsel, and the Charging Party filedexceptions and supporting briefs; Respondent fileda brief in answer to the exceptions of the GeneralCounsel and the Charging Party; and the ChargingParty filed a brief in answer to Respondent's ex-ceptions.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings,' findings, and conclusions2of theAdministrative Law Judge but to modify his rec-ommended Order consistent with the additionalremedy granted herein.The Administrative Law Judge concluded, andwe agree, that Respondent violated Section 8(a)(3)and (1) of the Act by prohibiting the transfer ofhourly paid employees to its newly opened Guccispecialty store on Post Street from stores at whichthese employees were represented by the Unionpursuant to the terms of a collective-bargainingagreement. The Administrative Law Judge foundthat Respondent's refusal to permit the transfer ofunion members was motivated by a desire to pre-At the hearing, the Charging Party moved to defer resolution of the8(a)(3) allegation to the decision of Arbitrator Grodin rendered otl July16, 1979. Both Respondent and the General Counsel opposed the motion.Without ruling formally on the Charging Party's motikon to defer. theAdministrative Law Judge formed independent conclusions concerningthe discrimination issue, although in so doing he found the arbitrator's de-cisionl entitled to great weight Citing Spielberg Manutfucturing Comnpuny.112 NLRB 1080 (1955). the Charging Party has renewed before theBoard its motion to defer in the form of an exception to the Decision ofthe Administrative Law Judge. After careful consideration of the recordanid briefs, including the record in the arbitration proceeding, we are ofthe opinion that deferral is inappropriate in this case. Arbitrator Grodinwas not presented with sufficient evidence by the parties and thereforewas unable to make findings of fact crucial to shaping the necessaryremedy with regard to backpay for the employees denied transfers byRespondent. See Triple A Machine Shop. Inc., 245 NLRB 136 (1979) Wetherefore hereby deny the Charging Party's motion to defer to the arbi-trator's award, and we uphold the ruling of the Administrative LawJudge.2 We adopt the conclusion of the Administrative Law Judge that Re-spondent violated Sec. 8(a)(1) and (3) of the Act by discriminating withrespect to transfer and employment opportunities at its new Post Streetstore on the basis of union membership. In so doing, however, we do notrely on the Administrative Law Judge's discussion of the Embarcaderosituation at sec 4, par. 6, to the extent that he appeared to flind independ-ent violations of the Act based ol events which occurred outside thestatutory' 10(b) period We agree with the Administrative Law Judge'sanalysis of the eenlts that occurred when the Embarcadero store wasopened, however, isofar as they provide only hackground evidence forthe violation found in the instant case257 NLRB No. 86vent the Union from gaining majority status at thenew store. Nevertheless, he dismissed the GeneralCounsel's allegation that Respondent violated Sec-tion 8(a)(5) of the Act by refusing to recognize andbargain with the Union because the evidence didnot establish that the Union had obtained an actualmajority at Post Street and because the number ofidentifiable discriminatees was not sufficient todemonstrate conclusively that the Union wouldhave obtained majority status had the unfair laborpractices not been committed. Both the GeneralCounsel and the Charging Party have filed an ex-ception, arguing that a bargaining order is an ap-propriate and necessary remedy for Respondent'sviolation of the Act and that the record is suffi-cient to establish the Union's entitlement to a legalpresumption of majority status as of October 1978.While we disagree with the General Counsel andthe Charging Party that a nonmajority bargainingorder is an appropriate remedy in this case, we findthat the recommended Order of the AdministrativeLaw Judge falls short of the relief to which theCharging Party is entitled.At the time Respondent opened its store on PostStreet, the employees in all its other San Franciscostores were represented by the Union in a singlebargaining unit. During a bargaining relationship of30 or more years, Respondent and the Union haveroutinely included in their collective-bargainingagreements an after-acquired-stores clause designa-ting the Union as the exclusive collective-bargain-ing agent for the employees in all of Respondent'sSan Francisco stores. Pursuant to this clause, Re-spondent has in most cases3voluntarily recognizedthe Union whenever it opened a new store in SanFrancisco. At the time this dispute arose, the bar-gaining unit was comprised of approximately 200employees of Respondent's 4 retail stores in SanFrancisco and approximately 300 employees of Re-spondent's headquarters on Harrison Street.In Houston Division of the Kroger Co.,4the Boardconcluded that a contractual clause such as the oneby which Respondent is bound constitutes a waiverof an employer's right to insist upon a Board-con-ducted election when faced with a demand for rec-ognition but that it does not relieve a union of itsobligation to provide the employer with proof ofits majority status among the employees in thegroup to be added to the existing unit. By this in-terpretation of after-acquired-stores provisions, theBoard allows parties as much freedom as possibleto structure their bargaining relationship through:' The sole exception to the pattern of voluntary recognition occurredat the Embarcadero store at which the Union subsequently won a Board-conducted election.i219 NLRB 388 (1975).656 JOSEPH MAGNIN COMPANY, INCnegotiations without permitting them to deny to af-fected employees the statutory right to select orreject a bargaining representative. Under usual cir-cumstances, therefore, Respondent's statutory dutyto recognize the Union as the representative of theGucci store employees and to apply the currentcollective-bargaining agreement to the new oper-ation would have arisen only if the Union present-ed it with concrete evidence of support by a major-ity of the Gucci store employees.The circumstances of this case are not usual,however. Here, Respondent carefully consideredthe financial advantages of escaping its contractualobligations to the Union and to the unionized em-ployees if it could prevent the Union from gainingmajority support at the new Gucci store. Havingdetermined the desirability of reducing commis-sions and labor costs, Respondent deliberately em-barked on a course of conduct designed to forestallunion presence at the new facility and thus toavoid application of the agreed-upon wage andbenefit structure.5In this campaign Respondentwas entirely successful. It refused to transfer unionmembers to the Post Street store and, by requiringthat members of the bargaining unit quit their jobsbefore even making application for jobs at the newstore, so discouraged application that at this pointit is not possible to determine precisely how manyemployees would have sought transfers had thequit-and-reapply requirement not been imposed.6We are thus faced with a situation in which thetraditional redress recommended by the Adminis-trative Law Judge does not remedy all the unfairlabor practices committed by Respondent and doesnot restore the status quo ante. As the agency en-trusted with administration of the Act we cannotsanction a party's attempt to avoid contractual obli-gations lawfully undertaken when the method ofavoidance constitutes an independent unfair laborpractice. Nor should we place unnecessary restric-tions upon our authority to remedy serious viola-tions of the Act, since failure to grant appropriaterelief not only leaves injured parties without re-dress but also encourages more violations of thesame nature. We therefore conclude that Respond-ent must be required to reconstruct the first day ofits operation of the Post Street store as it wouldhave occurred absent Respondent's unlawful con-duct. To that end, we shall require Respondent totransfer immediately to the Gucci shop on Posts When the Post Street store opened without a majority of union mem-bers in the employee complement, Respondent unilaterally changed thewage structure from the salary-plus-incentive-bonus system mandated bythe collective-bargaining agreement to a commission-against-draw system.6 We note that the evidence adduced at the hearing establishes that Re-spondent's discriminatory policy was well publicized among the employ-ees affected by it.Street all employees who applied for transfer andwere rejected because of their union affiliation, aswell as all employees who were discouraged fromapplying for transfer because of their union affili-ation, terminating employees presently employed atPost Street, if necessary, to provide jobs for thetransferees. In addition, solely for the purpose ofremedying a past course of unlawful conduct, weshall assume that, on the first day the Post Streetstore opened for business, had Respondent commit-ted no unfair labor practices, the Union wouldhave represented a majority of the Post Street em-ployees and the contract between the parties wouldhave applied. Therefore we shall require that thebackpay due the transferees be computed on thebasis of the contractual wage and benefit structurethat would have been in effect had Respondent notprevented the Union from gaining a majority in thePost Street store.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Joseph Magnin Company, Inc., San Francisco,California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to transfer hourly employees toother of its departments, stores, or other facilitiesbecause those employees are members of Depart-ment Store Employees Union, United Food andCommercial Workers International Union, Local1100, AFL-CIO, or any other labor organization.(b) Telling hourly employees that they mustresign their present positions in order to effect atransfer to any of its other departments, stores, orfacilities because these employees are members ofthe Union.(c) In any like or related manner discriminatingagainst employees with regard to hire or tenure ofemployment or any term or condition of employ-ment for engaging in activities on behalf of a labororganization or for engaging in activity protectedby Section 7 of the Act.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of any right guaranteed them by Section 7 ofthe Act.2. Take the following affirmative action deemednecessary to effectuate the policies of the Act:7 Ill fashioning such a retrospective remedy, we expressly declille toorder that Respondent apply the contract i /lluro or that it recognizeand bargain with the Union in the abhsence of a demonstration of majorit)support657 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Rescind any personnel policy prohibiting theinterstore or intrastore transfer of hourly employ-ees which is designed and intended to discriminateagainst such employees because of their member-ship in or activities on behalf of the Union.(b) Immediately transfer to its Gucci store at 253Post Street, San Francisco, California, any employ-ees found to have been discriminated against be-cause of union membership either by being deniedtransfer opportunities or by being discouraged fromapplying for transfer, discharging if necessary anyemployees now filling the positions to which thediscriminatees are to be transferred, and make themwhole in the manner set forth in that section of theAdministrative Law Judge's Decision entitled "TheRemedy," as modified herein.(c) Preserve and make available to the Board orits agents all payroll and other records necessary todetermine the transfer rights and to compute thebackpay rights set forth herein and in the section ofthe Administrative Law Judge's Decision entitled"The Remedy."(d) Post at its San Francisco, California, facilitiescopies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by its authorized representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Joseph MagninCompany, Inc., to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT prevent hourly employeesfrom interstore or intrastore transfers becausethey are members of Department Store Em-ployees Union, Local 1100, United Food andCommercial Workers International Union,AFL-CIO, or any other labor organization.WE WILL NOT tell hourly employees thatthey must resign from their current positionsbefore they may transfer to another of ourstores, departments, or facilities because theyare members of the Union.WE WILL NOT in any like or related mannerdiscriminate against employees with regard tohire or tenure of employment or any term orcondition of employment for engaging in ac-tivities on behalf of the Union, or any otherlabor organization, or for engaging in activityprotected by Section 7 of the National LaborRelations Act, as amended.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of any right guaranteed them bySection 7 of the Act.WE WILL rescind any personnel policy pro-hibiting the interstore or intrastore transfer ofhourly employees which is intended to dis-criminate against employees because of theirmembership in or activities on behalf of theUnion.WE WILL immediately transfer to our Guccistore at 253 Post Street, San Francisco, Cali-fornia, any employees found to have been dis-criminated against because of their union mem-bership, discharging if necessary any employ-ees now holding positions to which such dis-criminatees are entitled.We will make the aforementioned discrimin-atees whole with interest for any losses theymay have suffered by reason of the discrimina-tion practiced against them.JOSEPH MAGNIN COMPANY, INC.DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard in San Francisco, California, onAugust 27 and 28, 1980, pursuant to a complaint issuedby the Acting Regional Director for Region 20 on De-cember 18, 1979. The complaint is based on a chargefiled on January 10, 1979, and an amended charge filedon November 1, 1979, by Department Store EmployeesUnion, Local 1100, United Food and Commercial Work-ers International Union, AFL-CIO (hereinafter theUnion or the Charging Party). The complaint allegesthat Joseph Magnin Company, Inc. (hereinafter Respond-658 JOSEPH MAGNIN COMPANY. INC.ent)I has engaged in and is engaging in unfair labor prac-tices violative of Section 8(a)(l), (3), and (5) of the Na-tional Labor Relations Act, as amended (29 U.S.C. §151,et seq.) (hereinafter called the Act).All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Briefs have been re-ceived from the General Counsel, Respondent, and theCharging Party.Upon the entire record in the case, from my observa-tion of the demeanor of the witnesses, and after carefulconsideration of the briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent Joseph Magnin Company, Inc., has beensince January 1, 1978, a corporate division under theownership of New Magnin, a Delaware corporation. Re-spondent now has and at all times material herein hashad its principal place of business in San Francisco, Cali-fornia, from which it operates a chain of departmentstores under the name of Joseph Magnin and a chain ofstores under the name of Gucci which is engaged in theretail sale of products manufactured by the family of thatwell-known Italian designer. In the normal course andconduct of these operations during the past fiscal year,Respondent derived gross revenues in excess of $500,000and purchased products valued in excess of $50,000 di-rectly from suppliers located outside the State of Califor-nia. Accordingly, I find, as admitted in the answer, thatRespondent is and at all times material herein has beenan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDDepartment Store Employees Union, Local 1100,United Food and Commercial Workers InternationalUnion, AFL-CIO, is and has been at all times materialherein a labor organization within the meaning of Sec-tion 2(5) of the Act.Ill. THE ISSUES1. Did Respondent Joseph Magnin Company, Inc.,violate Section 8(a)(3) and (1) of the Act by prohibitingthe transfer of its hourly paid department store employ-ees to a new "freestanding" Gucci store on Post Street inSan Francisco (which store is owned and operated byRespondent) because said hourly employees joined, sup-ported, or assisted the Union and engaged in concertedactivities for the purpose of collective bargaining orother mutual aid or protection, and in order to discour-age such activities?2. Did Respondent violate Section (a)(5) and (1) of theAct by refusing to recognize the Union as the collective-' The complaint and the other formal documents in this case set forththe name of Respondent as Joseph Magnin d/b/a Gucci Shop. While noformal motions were made to do so, I have amended Respondent's nameherein to reflect the true name of Respondent as set forth in its answer tothe complainlbargaining representative of employees at Respondent'sPost Street Gucci store?3. Did the alleged unlawful acts of Respondent underSection 8(a)(3) prevent the Union from acquiring a ma-jority at the Post Street Gucci store? Is a bargainingorder an appropriate remedy in such a situation?IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The 8(a)(3) Allegations1. Background: The Embarcadero opening and theno-transfer policyA somewhat lengthy historical analysis is relevant andnecessary to a thorough understanding of the events andissues raised in the instant matter.Respondent and the Union have been signatories tosuccessive collective-bargaining agreements for some 30years or more. Each of those agreements (includingthose applicable to the events in the instant case, viz, theagreements covering the periods 1975-78 and 1978-81,respectively) contains the following clause which lies atthe bottom of this dispute:Section 1. RecognitionThe Union is recognized as the sole collective-bar-gaining agent for all employees employed at the SanFrancisco stores of Joseph Magnin except for ex-ecutives as defined in Section 2 (Definition of Ex-ecutives) and for the classifications listed in Appen-dix A.The General Counsel and the Union contend that sec-tion I of the agreement is a valid "after-acquired-stores"clause under applicable Board precedent; and it appearsthat, at least until the opening of its Embarcadero storein early 1977, Respondent construed section I in thesame fashion, and extended recognition to the Unionwhen it opened new stores in San Francisco during the1960's and early 1970's. When Respondent opened itsEmbarcadero store on February 10, 1977, however, it re-fused to extend the contract and recognize the Unionand instead filed a petition for an election. The Unionthen filed an unfair labor practice charge with the Boardalleging violations of Section 8(a)(1), (3), and (5). Thatcharge was premised on allegations that Respondent un-lawfully withheld recognition and that Respondent hadrefused to hire union members to staff the Embarcaderostore or to permit the transfer of hourly employees fromits other San Francisco stores (all of such employees'being union members under the collective-bargainingagreement's union-shop provisions) to the Embarcaderostore. The charge was dismissed following Region 20'sinvestigation and, on appeal to the General Counsel, thatdismissal was upheld; the Board then conducted an elec-tion at the Embarcadero store, which the Union won.The aspect of the Embarcadero events particularly rel-evant herein is Respondent's refusal to transfer hourlyemployees from its other San Francisco stores to thenew Embarcadero store. Respondent asserts that it has a"longstanding" policy against the transfer of hourly em-659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees from one store to another; the one general ex-ception is an employee's "relocation" from one geo-graphic area to another, but Respondent has also permit-ted transfers in what it deems "special circumstances"-e.g., a job promotion. Respondent asserts that this no-transfer policy applies to all of its hourly employees inall of its stores, which the record shows are located invarious cities in California, Nevada, and Hawaii.Four of Respondent's top management personnel testi-fied to the existence of Respondent's policy of not per-mitting the transfer of hourly paid employees from onestore to another. The policy was justified on two majorgrounds: It was designed to promote the development ofa personal "book" of clients by each salesperson, and itwas designed to prevent raiding, i.e., stealing away ofproductive sales employees by jealous store managers, aswell as to prevent the dumping of unproductive employ-ees into other stores by disgruntled store managers.Elsa Lane, who was hired as Respondent's director ofemployee relations in March 1978, testified that Re-spondent's no-transfer policy existed in writing at thetime of her hire and that she assumed that it had existedprior to 1977. Michael Raskin, who joined Respondent asits president in February 1978 but who has since left theCompany, testified that he learned of the no-transferpolicy in the spring of 1978 and that he was told that thepolicy had existed for some time. Harmon Tobler, whojoined Respondent as a vice president in September 1978and who is now its president, testified that shortly afterhe joined the Company he learned of the no-transferpolicy from Elsa Lane. These executives each testified asto the original or current justifications for the no-transferrule, such justifications being those recited above. Toblertestified that he "was brought to Joseph Magnin" to de-velop the personal clientele concept for Respondent'ssalespeople; he further testified that "a major plank inthe program that I brought to Joseph Magnin" was re-taining salespeople in the stores where they were, ratherthan permitting transfers. Respondent introduced in evi-dence a copy of its written no-transfer rule (Resp. Exh.5); that excerpt from its policy manual is dated"9/26/77."Michael Richards also testified about Respondent's no-transfer policy. Richards is the current manager of Re-spondent's Montgomery Street store in San Francisco.He has been a store manager since January 1975, and hasmanaged two stores in addition to the one on Montgom-ery Street. Richards testified that Respondent's no-trans-fer policy existed in writing when he became a storemanager in January 1975, and he also testified that "itsaid in 1975 that an employee to be transferred from onebranch to another, there should be a specific reason forthe transfer and a job available, based upon qualificationsand openings."This recitation of the facts raises several considerationswhich went unanswered at the hearing. The Union didnot learn of any policy prohibiting transfers until theopening of the Embarcadero store, and it contested theapplication of the policy at that time. There is somedoubt in my mind as to whether a policy prohibitingtransfers actually existed, at least in writing, when theEmbarcadero store opened in early 1977. The policydocument produced in evidence herein bears a date some7-1/2 months following the Embarcadero opening. Thatdocument has spaces to record superseded policies andthe effective dates of such-those spaces appear blank onthe page from the policy manual placed in evidence(Resp. Exh. 5). Richards, an experienced store managerwho should be familiar with all company personnel poli-cies, testified that a written policy existed 2-1/2 yearsbefore the date of the one submitted herein, yet no suchdocument was introduced nor was its absence explained.Indeed, the policy Richards recited could arguably be in-terpreted by its terms not to preclude transfers betweenstores. Finally, Tobler asserted that a no-transfer policywas a major part of his sales development scheme; yet hetestified as to his rationale to justify a policy, allegedlylongstanding, which preceded him by a year. No onewas produced to explain why the policy was originallyconceived-it predated the arrival of the three top man-agement personnel by 4, 5, and 12 months, respectively.Nor had its purpose ever been explained to Richards,who over nearly 6 years has managed three stores. All ofthese factors lead me to conclude that no clear policyprecluding interstore transfers existed prior to the Em-barcadero opening, and that it was 7 months after thatopening before a policy to that effect was actually pro-mulgated.Several additional factors enhance the soundness ofsuch a conclusion:(1) When Respondent opened its Magnarama operationin a separate facility in 1975 (this operation-engaged inthe sale of "overbought" items at reduced prices-wasrun as a department of Store 12), it transferred Store 1employees to that facility, and then transferred themback when Magnarama was closed in 1978.(2) Nancy Nunes, Vicki Rae, and Ronna Schulkinwere permitted to transfer to the Embarcadero storefrom the Oakland, California, store when the formeropened in early 1977. An estimated four employees fromother San Francisco stores of Respondent were not per-mitted to transfer to Embarcadero (it was this eventwhich formed the basis for the 8(a)(3) charge filed in theEmbarcadero dispute alluded to above-the administra-tive dismissal of that charge does not preclude me fromdiscussing those aspects of that case litigated herein).Respondent contends that each of the three above-named transferred employees falls within an exception toits no-transfer policy. Nunes, Respondent contends,transferred for more hours and thus received a promo-tion; it contends that Rae and Schulkin each had an "es-tablished San Francisco customer list." Respondent doesnot attempt to explain these transfers on the basis of geo-graphic relocation, the one clearly delineated exceptionto its existing no-transfer rule (see Resp. Exh. 5) and,indeed, could not logically do so. Nor does Respondent'sexplanation of Nunes' transfer as a special circumstancehold much merit, for, arguendo, it is not unreasonable toassume, without deciding, that perhaps at least one of thefour San Francisco employees who unsuccessfully soughttransfer to Embarcadero had hoped to obtain longer2 Store , or the O'Farrell Street store, appears from the record to bethe flagship olf Respondent's San Francisco Bay area department stores.660 JOSEPH MAGNIN COMPANY, INC.working hours available there. Similarly, Respondent'sexplanations for the permitted transfers of Rae andSchulkin lack substantial merit.(3) Union Representative Susan Monihan testifiedwithout contradiction or dispute that Elsa Lane had con-ceded in a May 1979 meeting that certain of the employ-ees listed in General Counsel's Exhibit 17 (a list of inter-store employee movement accompanied by Respondent'srationalizations therefor) were transfers or had beentransferred. The lack of a specific denial on this point isparticularly telling since that exhibit was the subject ofmuch discussion in the instant litigation. In view of all ofthe above, the assertion that Respondent's policy prohib-iting interstore transfer of hourly employees is longstand-ing becomes doubtful at best. At the very least, the ad-ministration of that policy has been inconsistent and per-haps even arbitrary.2. The Post Street openingSometime during 1977 or early 1978, Respondentbegan formulating plans to establish a small store inde-pendent of its department stores which would be en-gaged in the sale of nothing but the various products ofItalian designer Aldo Gucci.3Respondent had been sell-ing Gucci's products from a boutique or departmentwithin its store on O'Farrell and Stockton Streets in SanFrancisco (Store 1) since sometime in the early 1970's;apparently the Company had and continues to have simi-lar Gucci boutiques in various of its other departmentstores. On April 15, 1978,4Aldo Gucci and Respondentexecuted an agreement whereby Respondent was, interalia, to open an independent or "freestanding" shop onPost Street in San Francisco dealing exclusively in Gucciproducts.The Union first learned of the Company's plans for thefreestanding Post Street Gucci store in mid-1978. Afteran employee of Store l's Gucci department reported arumor of the Post Street plans, Union Business Repre-sentative Susan Monihan requested a letter from theCompany explaining the proposed Post Street Giccistore. In a June 13 letter to Monihan and Union Secre-tary-Treasurer Richard Williams, Elsa Lane, Respond-ent's director of employee relations, indicated that:..a division has been created which will prob-ably be operating a Gucci store on Post Street.... I also understand that the Gucci departmentin our Downtown San Francisco store (#1) willremain open.Also sometime during June, Monihan testified that sheattended a board of adjustment meeting in a conferenceroom of Respondent's headquarters building.5She testi-3 These products include leather goods, such as shoes, boots, handbags.and belts and scarves, jewelry, and other "ready-to-wear" apparel items4All dates hereinafter refer to 1978 unless otherwise stated.That building is located at 59 Harrison Street in San Francisco. Thewitnesses and the parties herein referred to it variously as the centraloffice building or the central operations building of Joseph Magnity allreferred to it in short as the COB I shall refer to it hereinafter s theCOBfled that at this meeting, which was to deal with thegrievance or grievances of employee Vincent Washing-ton, she observed artists' renderings of the Gucci storethat later opened on Post Street adorning the walls ofthe meeting room. Monihan testified without contradic-tion that:...during the course of the adjustment board[hearing], we had a caucus and the union took theircaucus inside the conference room and the companyleft. That's when we first noticed the pictures. Welooked at them very carefully and then there was asubsequent caucus in which the company asked theunion to leave, and when we came back to recon-vene the adjustment board hearing, there wasbrown paper over all the artists' renderings, cover-ing them up.Employee Lewis Silcox, who works in the Store IGucci department, testified that he and other employeesfirst learned of the planned Post Street Gucci store open-ing when telephoned by customers who had read aboutthose plans in the column of San Francisco Chroniclewriter Herb Caen.Sometime during September Margaret McCoy, an em-ployee in Store l's Gucci department, apparently in-quired about transferring to the new Post Street Guccistore. While there is no direct testimony on this point,McCoy apparently was told that she would have toresign her current position and be rehired with a newemployment date in order to effect a transfer to PostStreet. (See G.C. Exh. 7, a letter from Union PresidentWalter Johnson to Elsa Lane alleging these facts.)McCoy's attempt to transfer led to the scheduling of aboard of adjustment meeting where the Union apparentlyhoped to grieve the issue.On October 8 a classified advertisement appeared inthe Sunday San Francisco Chronicle-Examiner telling offull-time and part-time sales openings in "The NewGucci Shop Opening in Downtown San Francisco." Thead gave no further identification of the employer, butlisted a telephone number to call for interview appoint-ments. The number was to a Joseph Magnin COB exten-sion; and, as the experience of Store I Gucci departmentemployee Christine Azzopardi demonstrated (discussedin more detail infra), interested persons were to completeapplication forms and be interviewed at the COB.Three union officials (Monihan, Secretary-TreasurerWilliams, and President Johnson) and three members(each of whom was a Store I Gucci department employ-ee) met with Lane and Ben Waud, Respondent's counselat that time, to discuss the McCoy transfer grievance onOctober 10. The union representatives stated that themeeting was a formal board of adjustment hearing pursu-ant to the collective-bargaining agreement, but apparent-ly Waud disagreed. Waud and/or Lane explained thatthe Post Street Gucci store was to operated by a sepa-rate division of the Company ("the Gucci Division andthe Joseph Magnin Division, two separate organiza-tions," Lane testified regarding her comments at thismeeting) and that consequently the Union's contractwith the Company would not and did not apply to thePost Street Gucci store. Lane then told the union delega-661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion that "it was our plan to not transfer hourly employ-ees to that store." Waud maintained that transfers werenot at issue because of the "separate corporation[s]," ac-cording to Monihan's uncontradicted testimony. Johnsonthen indicated that the Union's members had a right totransfer under the terms of the collective-bargainingagreement. The meeting ended in a deadlock on a voteto proceed to arbitration.6The next day (October 11) Christine Azzopardi, one ofthe Store I Gucci department employees who had at-tended the previous day's meeting, went to the COB tocomplete an application form and be interviewed for aposition at the Post Street Gucci store. Azzopardi hadseen the classified advertisement in the previous Sunday'snewspaper and, in response to that ad, had telephoned onOctober 10 to arrange an appointment to fill out an ap-plication form. Azzopardi testified that she dealt withPatti Bauer (now Craig) of the personnel office, and thatthe following took place:I was given an application. I filled half of it out andshe glanced over to see how much I filled out andshe noticed that I had worked for Joseph Magninand she said oh, are you from the Las Vegas storeand I said no, I'm from Store No. 1. She had saidI'm sorry that you can't fill out this application andI had answered can I have that in writing, and atthat point I stopped filling out the application andshe said excuse me for a moment and she retrievedElsa Lane, [who] was at a meeting at the time.Azzopardi further testified that Lane emerged from hermeeting, saw that Azzopardi had completed half of theapplication form, and then said (according to Azzopardi):Chris, you know the procedure, and I said yes. Wehad discussed it yesterday at an adjustment boardmeeting. She said you know the procedure, you'regoing to have to quit your job before you apply.And I said are you denying me the right to fill outthis application. She said no, but for an interview,yes.Lane testified to a slightly different version of their con-versation:She was very angry that she-about the no transferstance. I told her that we, as she knew from the6 The arbitration award underlying the instant litigation forms an im-portant part of this Decision as will be seen infra, but it is convenient todiscuss the arbitration procedures at this point. Under the collective-bar-gaining agreement, when an adjustment board vote on proceeding to ar-bitration deadlocks, either party may request arbitration after 14 days.After the requisite waiting time, the Union requested arbitration, and theparties agreed on Professor Joseph R. Grodin (now a judge of the Cali-fornia State Court of Appeals) as the arbitrator. Apparently the Companythen backed out of the agreement to arbitrate, and the Union sought andobtained a state court order to compel arbitration. The arbitration thenproceeded, with Arbitator Grodin rendering his award (which will bediscussed in greater detail infra) on June 16, 1979, and a letter clarifyingthat award on September 4, 1979. Sometime thereafter the Union filed inCalifornia Superior Court a petition to confirm and Respondent filed across-petition to "correct and then confirm" the arbitrator's award; thecourt granted the petition to confirm and denied the petition to correct.Respondent has appealed those rulings, and consequently the matter iscurrently pending on appeal in the California state courts.meeting yesterday, would not be transferringpeople. She said do you mean you won't take myapplication and I said no, Chris, you are perfectlyfree to complete the application and leave it, I justwant you to understand that we intend not to trans-fer people between the stores ...Q. During that conversation, did you tell her thatshe could complete an application but that shecould not be interviewed?A. I did not say that. She said can I leave my ap-plication and I said you are perfectly free to leavethe application, but our intent is not to transfer em-ployees to that Post Street store.While Lane's testimony on this score is more precise inthat she probably did not say to Azzopardi, as the lattertestified, "[Y]ou're going to have to quit your job beforeyou apply," I find that, as to the substance and effect ofLane's comments, I am persuaded by Azzopardi's ver-sion. This conclusion is founded in large part on Lane'sresponse to the following questions from counsel for theGeneral Counsel on cross-examination:Q. Isn't it true that it would have been futile forany of the employer's union employees to apply forpositions at Gucci without resigning first?A. No.Q. Employees could be considered for employ-ment without resigning first?A. They could have left the application with mebut, as I told Chris, we were not going to transferhourly employees.Q. So it would have been a futile act to fill outan application because if you were employed byJoseph Magnin in a union store you weren't goingto be considered unless you resigned first. The actof applying would have been a futile act, isn't thattrue?A. That's the interpretation that you are giving it,that it would be futile.Q. No, I want your interpretation. Don't you be-lieve that the act of applying is futile when youcannot be considered for the position?A. If I were going to apply for a position forwhich I could not be considered, I would think thatwould be a futile effort, yes.I conclude accordingly that the fact of the matter wasthat if Azzopardi wanted to work at Post Street, shecould not be a current employee of Respondent-ineffect, she would have had to resign her then-currentemployment and attempt to sign on as a new hire.In addition to the events and incidents recountedabove, at various times during 1978 (sometimes unspeci-fied) several employees of Respondent's Store I Guccidepartment consulted supervisory personnel about thepossibility of transferring to the soon-to-open Post StreetGucci store. The uncontradicted testimony of variousemployee witnesses shows the following:(I) Sometime in the spring of 1978 Lewis Silcox askedMaria Manetti, then Respondent's Director of Gucci Op-erations, about transferring to Post Street. Manetti indi-662 JOSEPH MAGNIN COMPANY, INC.cated that she did not know what the procedure wouldbe nor if there would be automatic transfers and she was,according to Silcox, "very vague." Sometime laterSilcox asked Lillian Magnin, "the supervisory manager atthat time on the fifth floor [of Store 1]," about transfer-ring. Initially she "was quite vague, too"; when Silcoxrenewed his inquiry several weeks later Magnin told himthat:...we would not be allowed to transfer and that ifwe wanted to work at the Post Street shop wewould have to resign our present positions, thuslosing all of our seniority with Joseph Magnin, ineffect just to go to work for the same company, andeven to apply for a position at Post Street wewould have to resign our position.(2) Cheryl Austin consulted Ila Adams, a personnel of-ficer of Respondent, Keith Miller, Store I' s operationsmanager, and Lillian Magnin about the possibility oftransferring to Post Street. Austin testified that, duringher meeting with those three supervisory personnel, shewas told by Magnin and Adams that she would have toresign her position with Store I and reapply as a newhire to work at Post Street. Austin, who apparently heldsome type of low-level supervisory position herself atStore I, in turn related the substance of this conversationto Store I employee Lewis Rusel. Rusel testified that hehad considered applying for a job at Post Street until hewas told by Austin that he would first have to resign hisposition at Store 1.(3) Howard Ferrier was employed in Respondent'ssupply department at the COB when he learned of thePost Street plans in the fall of 1978. He asked KurtBryan and Patti Bauer, personnel officers who apparent-ly were involved in screening applicants for the PostStreet Gucci store, about the possibility of transferring tothat facility. Bryan told Ferrier that he would have toresign his employment with Joseph Magnin to be consid-ered for a position at the Post Street Gucci store.(4) Mikio Hirata consulted Lillian Magnin sometime in1978 about the possibility of transferring to Post Street.Hirata, too, testified that Magnin told him he wouldhave to resign his job at Store I and then apply anew fora position at Post Street. Respondent does not contestthe alleged agency or supervisory status of Maria Man-etti, Lillian Magnin, Ila Adams, Kurt Bryan, or PattiBauer-Craig. Nor did Respondent produce any of theseindividuals as witnesses to deny or contest the testimonyof any of the employees who did appear. Accordingly, Iinfer that each of the conversations testified to did occuras recited supra. I find, therefore, that in each instance atleast one of Respondent's agents or supervisory person-nel told the employees who testified that the onlymethod of "transferring" to the new Post Street Guccistore was to resign from their current position and applyas a new hire.3. Subsequent eventsUnion Representative Monihan testified to a meetingshe had with Harmon Tobler in January 1979. Tobler,now the president and chief executive officer of Re-spondent, was at the time of the meeting the vice presi-dent for personnel and sales development. Monihan testi-fied that at this meeting, ostensibly held for the purposeof discussing the grievance of one Dorothy Patton, shebrought up the subject of transfers. She testified that shetold Tobler that the Company should not have a policyagainst transfers. Tobler's response, according to Moni-han, was that Respondent would not have the no-transferpolicy were it not for the pending dispute over the PostStreet Gucci shop. Tobler disputed Monihan's account oftheir conversation in his testimony. He denied havingstated there would not be a no-transfer policy but for theGucci dispute and the forthcoming arbitration of thatdispute; he maintained that his sales management philos-ophy favored salespeople's building a personal clienteleand thus disfavored transfers between stores. Both wit-nesses appeared to testify in a straight forward, candidmanner. Nonetheless, Monihan's testimony regarding theconversation was precise and unwavering on both directand cross-examination, while Tobler's testimony on thepoint consisted of brief four-word answers to leadingquestions on direct examination. NotwithstandingTobler's apparently rational business justifications for dis-favoring a policy permitting transfers, and even though Iam aware of the dangers inherent in the fact that Moni-han's testimony is quite self-serving, the form of their re-spective testimony leads me to credit Monihan's versionas the more accurate. Furthermore, I believe that myconclusions regarding the no-transfer policy as a whole,supra, serve to bolster my judgment on this particularcredibility issue.Sometime during the spring of 1979 the Union learnedof a job opening at Respondent's store on MontgomeryStreet in San Francisco. Union Representative Monihanaccompanied Sarah Hill and Rosa Bullock, both ofwhom had been laid off previously, to the MontgomeryStreet store to inquire of Store Manager Michael Rich-ards about the opening. When the threesome met Rich-ards, according to Monihan:Sarah asked Mr. Richards would he let her workthere, would he let her transfer there, and Mike saidI'd love to have you work for me, Sarah. You're afantastic worker, I know you from when I used towork over at the Harrison Street building. But thereis a policy in the union stores that the companywon't let people transfer. He said I don't know whythey have that policy, it's only in the union stores.Richards denied saying that the no-transfer policy ap-plied "only in the union, stores," but he did admit, "Isaid within the city [of San Francisco] stores." Richardsthen attested to his knowledge that Respondent's no-transfer policy applied throughout the Joseph Magninsystem, but subsequently again testified that, when Moni-han and the two employees had asked about transfersand where the policy applied, "I said the city stores."Richards then testified that, despite the applicability ofthe policy to all Joseph Magnin stores, "within the citySan Francisco stores we have a special situation becausewe are a union operation." He testified that the situationwas "special" only because of the fact that all of Re-663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's San Francisco stores and the COB are cov-ered by union contracts while none of its other stores areunionized. Taken in whole, I find Richards' testimony tobe less than forthright. While he frankly admitted tohaving told the employees and Monihan that the no-transfer policy applied "within the city stores," the restof his testimony seemed to be designed in some way tocover tracks. While Richards may not have said that thepolicy applied "only in the union stores," it is clear thathe did say "within the city stores"-the unmistakable im-plication being that the policy applied exclusively to thecity stores, which in fact are the only union stores. Ac-cordingly, I lend more credence to Monihan's version ofthe conversation.4. Analysis and conclusionsThe facts of the instant case must be analyzed underthe basis of the Board's recent decision in Wright Line, aDivision of Wright Line, Inc., 251 NLRB 1083 (1980),wherein the Board formally established "a test of causa-tion for cases alleging violations of Section 8(a)(3) of theAct." That test calls for counsel for the General Counselto "make a prima facie showing sufficient to support theinference that protected conduct was a 'motivatingfactor."' Once that initial showing has been made, "theburden [shifts] to the employer to demonstrate that thesame action would have taken place even in the absenceof the protected conduct." Wright Line, supra at 1089.However, before proceeding to a discussion of thiscase under the Wright Line analysis, I must deal with theCharging Party's motion to defer to the award of Arbi-trator Grodin, which award underlies in many respectsthe instant litigation. The Board's decision in SpielbergManufacturing Company, 112 NLRB 1080 (1955), indi-cates that, where "the proceedings appear to have beenfair and regular, all parties had agreed to be bound, andthe decision of the [arbitrator] is not clearly repugnant tothe purposes and policies of the Act," the Board willdefer to an arbitrator's award. Spielberg, supra at 1082.The so-called Spielberg doctrine was recently enhancedby the Board in Suburban Motor Freight, Inc., 247 NLRB146 (1980), wherein the Board stated, "[W]e will nolonger honor the results of an arbitration proceedingunder Spielberg unless the unfair labor practice issuebefore the Board was both presented to and consideredby the arbitrator." Suburban Motor Freight further re-quires that "the party seeking Board deferral to an arbi-tration award ...prove that the issue of discriminationwas litigated before the arbitrator." Id. at 147.In light of the above-enumerated standards, my exami-nation of the arbitration establishes that the arbitrator'saward herein is entitled to great weight. ArbitratorGrodin found that:...the Employer's no-transfer rule operated topreclude union employees from transferring fromStore #1 to Post Street in part precisely becausethey are union employees and, therefore, to dis-criminate against them "on account of membershipin ...the Union" in violation of Section 3A of theagreement.The arbitrator reached this determination after considera-tion of much of the same evidence that was presented inthe instant litigation. Further, he followed the procedurewhich would be used in any Board determination follow-ing Wright Line. supra: He found first that the evidencepresented by the Union was "sufficient to establish aprima facie case of improper motivation"; he then foundnot only that because of "significant gaps in the Employ-er's case" Respondent had failed to rebut the Union's ini-tial showing, but also that the reasons adduced to justifythe no-transfer policy failed to provide such a rebuttal.Finally, the arbitrator indicated that in rendering hisaward he relied by analogy on the policies of the Act asinterpreted by the Board; my reading of the award con-firms this assertion, no contrary showing has been at-tempted, and I find that, in accordance with Spielberg,arbitrator Grodin's decision "is not clearly repugnant tothe purposes and policies of the Act" but that in fact iteffectuates those policies.Even were I not to place such great weight on thefindings and conclusions of the arbitrator, I find that, inaccordance with Wright Line, supra, counsel for the Gen-eral Counsel has made a prima facie showing of impropermotivation which Respondent has failed to rebut. Thisconclusion is based upon the following factors:Internal correspondence between top management offi-cials in the fall of 1977 shows that Respondent was inter-ested in cutting commissions and labor costs incurred viathe sale of Gucci products. The director of labor rela-tions at that time, however, noted that the Union pre-sented an obstacle to those interests. I infer that also ator about this time Respondent was involved in businessnegotiations and planning for the freestanding Guccistore on Post Street because the agreement betweenJoseph Magnin and Gucci regarding that store was ex-ecuted within the next 5 months. A March 15, 1978,memorandum of Maria Manetti, then the director ofGucci operations for Respondent, extolled the virtues ofoperating an exclusive "quality" specialty shop without aunion; labor costs could be significantly reduced andthere would be no restrictions on "the freedom of man-agement policies." Then President Raskin testified thatthe decision to open Post Street nonunion was not basedsolely on the Manetti memorandum; yet, he admittedthat, at the time the decision was being made, Manetti'srecommendations formed at least part of the decision-making proccess. Indeed, Raskin testified that Manettiwas only "one of many" involved in the decision whoadvocated opening the Post Street Gucci store on a non-union basis.In view of Respondent's expressed desire to open itsGucci store on Post Street sans a union, I find that fromFebruary 1977 until Post Street opened in November1978. the following scenario occurred: Respondent de-cided not to extend automatically the Union's contract toits new Embarcadero store, a break from its apparentpast practice (the contract was automatically appliedwhen the Stonestown, Fox Plaza, and MontgomeryStreet stores opened, respectively). In an apparent effortto dissuade the Union from obtaining a majority at theEmbarcadero Store, it prevented at least four union em-664 JOSEPH MAGNIN COMPANY, INC.ployees at San Francisco stores from transferring therewhile at the same time permitting at least three nonunionemployees from the Oakland store to so transfer. Thisoccurred in conjunction with the announcement, for thefirst time, of a policy prohibiting the interstore transferof hourly employees. After the Union disputed thispolicy, and contemplating the opening of its Post StreetGucci store, Respondent actually promulgated its "long-standing" no-transfer policy; I think it is no coincidencethat the policy was promulgated at or about the sametime that planning was under way for the Post StreetGucci store, viz, during the fall of 1977. I find it signifi-cant that, as discussed supra, no one was called who tes-tified (or who could have testified) as to the original rea-sons for promulgating the no-transfer rule; nor were therule's antecedents (if any) produced, and I infer that,prior to the Embarcadero dispute (and its culmination inthe promulgation of the no-transfer rule on September26, 1977), no policy specifically prohibiting interstoretransfers existed. Colorflo Decorator Products Inc., 228NLRB 408 (1977). Thereafter, with its no-transfer policyin hand and intending to open a nonunion store, Re-spondent through its agents and supervisors told any andall of its San Francisco employees who, upon learning ofthe plans for the Post Street Gucci store, sought to trans-fer to that facility that they could not do so unless theyquit their current employment with Joseph Magnin.I find this quit-and-reapply requirement to be remark-ably similar to that found in Coated Products, Inc., 237NLRB 159 (1978). While that case involved the closingentirely of one plant and the subsequent reopening of anew one, the remaining facts are quite relevant to the sit-uation herein. Employees at the old plant who desired tobe transferred to the new one were required to resignfrom their positions and make new applications: this re-quirement was imposed even though there had been nochange in the corporate structure of the employer. In ad-dition, nonunit employees were permitted to transfer tothe new plant without inhibition. Those factors, alongwith other evidence tending to show union animus, ledto the conclusion that the respondent sought to "depressthe union component in the employee population at [theold plant]." Coated Products, supra at 167. Accordingly,Respondent's failure to permit transfers to the new facili-ty was found to be a violation of Section 8(a)(3). CoatedProducts is quite instructive with regard to the presentcase. Herein employees of the San Francisco stores wererequired to resign and reapply to effect a transfer despitethe fact that the Post Street Gucci Store is owned andoperated by Respondent. In addition, there is some evi-dence herein of at least inconsistent application of Re-spondent's claimed no-transfer policy and clearly the factthat Respondent sought to operate the Post Street Guccistore without having to deal with the Union cannot bedisputed.Several additional factors support these conclusions. InJanuary 1979 then Vice President Tobler told Monihanthat there would not be a policy prohibiting transfers butfor the pending Gucci dispute. While Tobler denies thisassertion, I have credited Monihan's account. A fewmonths later, the Montgomeny Street store manager,Richards, told two employees seeking a transfer to hisstore that company policy prohibited such transfers inthe San Francisco stores, the only stores in Respondent'schain which are unionized. He may even have said thatthe policy applies only in the union stores. In any case, itis clear from my findings, supra, that he did not knowwhy the policy existed, but knew only that he was not topermit union member employees to come from anotherstore to the one he managed. Finally, on at least threeoccasions Respondent attempted to conceal its plans forthe Post Street Gucci store in an effort to prevent em-ployees from seeking transfers to what it hoped wouldbe a nonunion shop. It told union representatives in Oc-tober that Gucci was a separate employer, even thoughRespondent owns and in every respect operates the PostStreet Gucci store. Its advertisement soliciting applicantsfor the Post Street Gucci store bears no identification ofthe owner/operator of that shop,7and it attempted toconceal artists' renderings of the proposed Gucci shopfrom union representatives during a board of adjustmentmeeting.'In summary, therefore, I conclude that the findingsand award of the arbitrator are entitled to great weight. Iconclude that even absent consideration of the underly-ing arbitration the General Counsel has established aprima facie case supporting an inference of unlawful mo-tivation and that Respondent has failed to rebut thisshowing. Accordingly, I find and conclude that, byadopting its policy prohibiting the interstore transfer ofhourly employees and by prohibiting the transfer of suchemployees to its Post Street Gucci store because of theirunion affiliation and because of its desire to run PostStreet nonunion, Respondent has violated Section 8(a)(3)and (1) of the Act.B. The 8(a)(5) AllegationsThe complaint alleges that but for the unfair laborpractices of Respondent, as found supra, the Unionwould have represented a majority of Respondent's em-ployees at its newly opened Post Street Gucci store. Thecomplaint further alleges that since on or about October1978 Respondent has unlawfully refused to recognize theUnion as the bargaining representative of its employeesat Post Street.9For the reasons that follow, I concludethat these allegations that the Respondent has violatedSection 8(a)(5) of the Act lack substantial merit.Cf. Karl Kallman d ba l.ove ' Barbeque Restaurant No.;. 62: Ltm', E-terprose. Inc., 245 NLRB 78. fil 10 (1979), a successorship situation inwhich hiring was concealed from the union and its members in panrt byuse of all "unmarked" lnevspaper advertisement.' As to this ltter point. Respondent called no witnesses to test ifN as tothis occurrence I infer that it happened according to the account of hewitness for he General Coun.sel Colorflo Decorator Products. lupra ;at410"I find that insofar as it is relevant, he Union first requested recogni-tion a representaltlic of the Post Sreet empltyees on September 12 OnIhat date Union PresidLl .t1.ler Johnson swrote to Elsal Lanie requestingextensi, on ltf the Clltrlact to the lees facilits b operalion of ec I If hatagreement. In hat letier, he also requested an adjustment board meetingto discuss the transfer issuc Ihe record nakes no clear mention of anyslbseqiietIt icc oglinllon demannd', preLumanbl!. such a demand uas, re-Ine' .ed at the board of a.ljuimnini meeting in Octber, and hence the dateof refusal to recognice which i, recited in the complaint665 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union claims representative status on the basis ofsection I of the parties' collective-bargaining agreement.The parties have stipulated and the arbitrator found thatsection I is a valid "after-acquired-stores" or additionalstores clause under Board law. Houston Division of theKroger Co., 219 NLRB 388 (1975). Under Kroger, theBoard construes such clauses to be contractual waiversof an employer's right to petition for a Board electionupon a request for recognition; but Kroger and its prog-eny also clearly show that such clauses require recogni-tion only upon proof of majority status by a union. Asthe Board stated, in a situation such as the instant one:[t]he principles of accretion do not resolve the issue...inasmuch as the stores in question have a suffi-cient separate existence to constitute separate appro-priate units. .... [T]he Board has held that "addi-tional store clauses" are valid in situations wherethe Board is satisfied that the employees affectedare not denied their right to have a say in the selec-tion of their bargaining representative. [Kroger,supra.]I can find nine employees of Respondent who, at thevery least, expressed some interest in transferring fromtheir jobs to positions at the new Post Street facility.Thus, Christine Azzopardi went so far as to attempt tocomplete an application form and obtain an interview.Margaret McCoy initiated the grievance over the trans-fer issue that resulted in the arbitration by ProfessorGrodin. Lewis Silcox, Howard Ferrier, Mikio Hirata,and Cheryl Austin individually consulted supervisors orpersonnel officers about the possibility of transferring;each was told they would not be able to do so withoutresigning, and I find, accordingly, that Respondent dis-couraged each of them from even attempting to apply.Employee Austin then transmitted the substance of herconversations to employees Lewis Rusel, James Murphy,and Jack Smith; Rusel testified that consequently he wasdiscouraged from attempting to apply for a transfer, andI conclude that Murphy and Smith were similarly so dis-couraged. Various of the employee witnesses testifiedthat other of their fellow employees were discouragedfrom inquiring about transfers, to Post Street; but sinceno others were named or testified, I may not includethem in that class of employees who have at least ex-pressed an interest in transferring. Similarly, while TerryDean and Geraldine Korss accompanied fellow employ-ee Margaret McCoy to the October 10 board of adjust-ment meeting where McCoy's transfer grievance wasdiscussed, to conclude that their presence at that meetingindicated an interest in transferring would be an imper-missible indulgence in speculation.Neither the complaint nor the brief from counsel forthe General Counsel make any allegation as to the em-ployee complement at the Post Street Gucci store. Nor isthere any testimony giving an exact indication of the sizeof that complement. My review of the business docu-ments placed in evidence indicates that Respondentopened the Post Street Gucci Store in November with21 employees. From that time until the selling periodending April 7, 1979, 1 cannot determine that the numberof employees ever dropped below 18. Under such cir-cumstances, even had all nine been permitted to transfer,a majority would not have been obtained. '°Furthermore, counsel for the General Counsel has ad-duced no evidence that, even absent Respondent's dis-criminatory no-transfer rule, all nine of the above-men-tioned employees would have transferred to Post Street.There is no showing that any or all of them had acquiredsufficient seniority under the contract. Nor does therecord show whether, following any reduction in thesize of the employee complement, any or all of the ninehad seniority sufficient to cause their retention at PostStreet.Consequently, the requirements of Kroger have notbeen fulfilled-the Union did not offer and I find that itwould have been unable to submit proof that it repre-sented a majority of the employees at the Post StreetGucci store. Under this standard, then, the additionalstores clause could not operate to apply the parties' col-lective-bargaining agreement to that facility.Nonetheless, counsel for the General Counsel urgesthat a bargaining order should issue. He argues, by anal-ogy to a line of the Board's successorship cases," thatbut for Respondent's unfair labor practices under Section8(a)(3) the Union would have had a majority at the PostStreet Gucci store; that uncertainties in ascertainingwhether a majority existed at the Post Street GucciStore, being uncertainties which have arisen due to Re-spondent's unlawful conduct, must be resolved againstthe wrongdoer; and that the wrongdoer must not be per-mitted to benefit from its illegal acts. While at first blushthis argument is quite attractive, I find that the relianceof counsel for the General Counsel on these successor-ship cases is inapposite.First, all of the cases cited by counsel for the GeneralCounsel may be distinguished factually. In each case thesuccessor employer refused to rehire the employees of itspredecessor in an already established bargaining unit. Inthis case there is no preexisting bargaining unit. Obvious-ly, Post Street is a new facility; indeed, under the princi-ples of both Kroger, supra, and the Board's accretion de-cisions, Post Street is of arguably sufficient separate ex-istence to constitute a separate appropriate unit. Cf. W.C. DuComb West A Division of W. C. DuComb Co.. Inc.,239 NLRB 964 (1978), and cases cited therein.An even greater distinction, however, is the fact thatin each of the successorship cases the union majority wasclearly established before the business involved changedownership. Here, of course, no previous majority statuswas or could have been shown.m" In its brief the Charging Party. after its ownl analysis f Respond-clt's produclivity reportls, avers that "the normal complement of sellingcnmployees is approxinl atcl I." and hat. according lo Respondent s tes-timonly. the 'Post Street emniploycc comrlplement als,o included 2 to 3 stockemployees. T'he Criol's claim (of majority status cannot be based on anaverage number of employces for the year nor on its o n assertion of the"normal complenentr. for the fact remain.that, according to his record.it could not ha.,e had a mniajorit a tIhe tinre or soon after it requestedrecognlitillon Furthermolre, my conclusiorns inrJru apply here as A elll" oodiwar of El Paro, .1 Dii io Kib/'inhell Frod, Inc.. 201 NLRB 933(1973t (rauJbrd Container, Irc., 234 NlRBi 851 (1478); Karl Kallmand/h/a l.over Baurblcqiu Rsrtaural No. 62, 'upra.666 JOSEPH MAGNIN COMPANY, INC.Of paramount importance is the right of all of the em-ployees at the Post Street Gucci store "to have a say inthe selection of their bargaining representative." Kroger,supra. The granting of a bargaining order in this instance,requiring Respondent to recognize the Union as the ex-clusive representative of its Post Street employees, mayoperate to effectively disenfranchise those employees byreason of a contract (and its additional stores clause) forwhich they did not bargain. Cf. Melbet Jewelry Co., Inc.,and I.D.S.-Orchard Park Inc., 180 NLRB 107, 109(1969).A useful analogy may be drawn here to cases wherethe Board has issued bargaining orders in the context ofa union's organizational campaign. In those exceptionalcases marked by pervasive and outrageous employerunfair labor practices, a bargaining order may properlyissue, but only where the employer's illegal conduct hasdissipated the union's majority. N.L.R.B. v. Gissel Pack-ing Co., Inc., 395 U.S. 575 (1969). Thus the bargainingorder is a remedy designed to restore the status quo ante.However, where, as herein, the union has never obtaineda showing of majority support-indeed, the Post Streetemployees have apparently never had any opportunity todemonstrate one way or another their sentiments regard-ing the Union-a bargaining order does not serve to re-store the status quo ante. United Dairy Farmers Coopera-tive Association, 242 NLRB 1026 (1979).The Board concluded in United Dairy Farmers, supra,that the imposition of a bargaining order in a case whereno majority support was shown, and even where the em-ployer's 8(a)(3) and () violations precluded an unencum-bered election, presented a substantial risk of imposing aunion on nonconsenting employees. No substantial reme-dial interest was found to justify imposition of such anorder. I think that the same risks-of imposing the Unionon nonconsenting employees-are attendant in this case.Futher, I do not think that the unfair labor practicesherein are so pervasive and egregious as to prevent afree and fair election should either of the parties petitionfor one.Thus, I conclude that Kroger and United Dairy Farmersmay be taken together to find that, under circumstancessuch as those herein, an additional stores clause cannotapply absent a showing of majority status, nor will an"anticipatory" majority be presumed so as to deny em-ployees of a new, arguably separately appropriate unit orfacility an opportunity to choose a bargaining representa-tive.Accordingly, I conclude that the evidence fails toshow that Respondent has violated Section 8(a)(5) of theAct.V. THE EFFECT OF THE UNFAIR ABOR PRACTICESUPON COMMERCEThe activities of Respondent Joseph Magnin Compa-ny, Inc., set forth in section IV, A, above, occurring inconnection with the operations of Respondent describedin section 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the sever-al States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCI.USIONS OF LAWI. Joseph Magnin Company, Inc., is an employerwithin the meaning of Section 2(2) of the Act engaged ina business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2. Department Store Employees Union, Local 1100,United Food and Commercial Workers InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. At all times material herein the Union has been theexclusive representative of all of the San Francisco em-ployees of Respondent, as designated in section I of theparties' collective-bargaining agreement and the appen-dixes thereof, except for those employees employed byRespondent at its Gucci store at 253 Post Street, SanFrancisco, California.4. By adopting a no-transfer policy for its hourly em-ployees designed to discriminate against employees onthe basis of their union affiliation and by refusing topermit interstore transfers of employees because of theirunion affiliations, Respondent Joseph Magnin Company,Inc., has violated and is violating Section 8(a)(3) and (1)of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Respondent Joseph Magnin Company, Inc., has notviolated the Act in any other manner.THE REMEDYHaving found that Joseph Magnin Company, Inc., hasengaged in certain unfair labor practices, I shall recom-mend that it be ordered to cease and desist therefrom,and that it take certain affirmative action designed to ef-fectuate the policies of the Act. With regard to thelatter, I note first that the Charging Party has allegedthat employees of the Store I Gucci department lostearnings as a result of the Post Street opening and theprohibition against their transfer there. I note also thatthis allegation was made in the arbitration proceeding,and that Arbitrator Grodin was unable to reach a defini-tive conclusion on its merits. In this light, I find that de-terminations regarding any backpay owed discriminateesherein may be deferred to the compliance stage of thisproceeding. For as Mr. Justice Frankfurter noted in hisconcurring opinion in N.L.R.B. v. Deena Artware, Inc., etal., 361 U.S. 398, 412 (1960), the separation of the findingthat an employer's conduct violated the Act from the de-termination of the amounts of backpay owing is "aneminently reasonable method for administering the Act."See also The Torrington Company v. N.L.R.B., 545 F.2d840, 842 (2d Cir. 1976), and The Florsheim Shoe Store ofPittsburgh, Pennsylvania, et al. v. N.L.R.B., 556 F.2d1240, 1247 (2d Cir. 1977), for cases where issues involv-ing the scope of the remedy were deferred to the com-pliance stage. Therefore, it is unnecessary at this point todetermine precisely the employees so affected accordingto the Charging Party's allegations and the amounts ofbackpay to which each may be entitled. Similarly, Idefer the determination of precisely which employeeswould have been transferred but for the unlawful dis-crimination to the compliance stage of this proceeding.667 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Respondent illegally refused totransfer union members to its Post Street facility, I shallrecommend that Joseph Magnin Company, Inc., be or-dered to offer immediate transfer to those employeeswho would have transferred but for the unlawful dis-crimination, as determined in the compliance stage ofthis proceeding, to the Post Street Gucci store, withoutprejudice to their seniority or other rights or privileges,dismissing, if necessary, anyone who may have beenhired or assigned to perform the work to which the dis-criminatees would have been assigned. Additionally,Joseph Magnin Company, Inc., will be required to makewhole any such discriminatees for any loss of earningsthey may have suffered by reason of the unlawful refus-als to transfer, with interest on the amounts owing to becomputed in the manner prescribed in Florida Steel Cor-poration, 231 NLRB 651 (1977), and with deductions forinterim earnings as prescribed by F. W Woolworth Com-pany, 90 NLRB 289 (1950). See, generally, Isis Plumbing& Heating Co., 138 NLRB 716 (1962), enforcementdenied on other grounds 322 F.2d 913 (9th Cir. 1963).[Recommended Order omitted from publication.]668